KRUEGER, Judge.
The appellant was tried and convicted of the theft of property of the value of less than $5.00, and her punishment was assessed at a fine of $1.00.
It appears from the record that the appellant was originally charged in the justice court of precinct No. 3 in and for San Jacinto County with the theft of 34 fence posts of the value of $4.00. Upon a trial in the justice court, she was found guilty by a jury and her punishment was assessed at a fine of $3.00. While there is nothing in the record to show how the case got into the county court of San Jacinto County, we assume that there was an appeal from the justice court to the county court and there upon a trial de novo she was again convicted and her punishment assessed at a fine of $1.00. Under the law, the judgment of the county court became final and this court has not appellate jurisdiction of any case which originates in the justice court where, upon appeal to the county court, the fine imposed does not exceed $100.00! See Neubauer v. State, 31 Texas Crim. Rep., 513; Tison v. State, 35 Texas Crim. Rep., 360. Hence, this court has not acquired jurisdiction by appeal.
Therefore, the appellant’s appeal is dismissed.

Dismissed.

The foregoing opinion of the Commision of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.